DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. Applicant argues that the connection between the metal terminal and the flange would be weakened if the adhesion member 60 is made thicker than the adhesion member 70. 
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. The examiner maintains that the incorporation of the adhesive thickness as taught by Okabe to the coil device of Komaya would not weaken the connection between the metal terminal and the flange. A person with ordinary skill in the art would combine the adhesive structure of Okabe to the coil device of Komaya with the motivation as set forth in the Office Action mailed on 03/29/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2022 and 06/30/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 06/28/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, it’s not clear what’s intended by “the metal terminal 74 being T-shaped” as claimed. As seen in FIGs. 1A-1B, for example, of the present invention, only the raising portion 23 of the metal terminal has T-shaped. Accordingly, the claim in question is interpreted as “the rising portion of the metal terminal being T-shaped.” 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1, 3, 8, 10-11, and 13-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Komaya et al. (U.S. PG. Pub. No. 2018/0130597 A1) in view of Okabe et al. (WO 2016/136018 A1).
With respect to claim 1, Komaya et al., hereinafter referred to as “Komaya,” teaches a coil component 1 (FIGs. 1A-2) comprising: 
a drum-shaped core 10 (e.g. FIG. 1A) that includes a winding core section 12 that extends in an axial direction (x direction), and a flange portion 14a that is provided on an end portion in the axial direction, the flange portion including 
a bottom surface 14a4 that is parallel to the axial direction and that faces a mounting board 80 (FIG. 2) when the flange portion is mounted, and 
a rising surface 14a1 (e.g. FIG. 1A) that rises from the bottom surface; 
a wire 31 and or 32 that is wound around the winding core section; 
a metal terminal 50 that is electrically connected to an end portion of the wire, that is mounted on the flange portion, and that is formed from a metal plate, the metal terminal including a seat portion 51 that covers the bottom surface and a rising portion 52 that covers the rising surface; and 
an adhesive layer 60 and 70 that contacts both the rising portion and the rising surface, the adhesive layer including a thick-walled portion 70 and a thin-walled portion 60 having different thicknesses (paras. [0042], [0044], [0046], [0050], and [0076]). Komaya does not expressly teach the thin-walled portion is closer than the thick-walled portion to the bottom surface.
Okabe et al., hereinafter referred to as “Okabe,” teaches a coil component [FIGs. 1-4], wherein the thin-walled portion (lower portion of adhesive layer 124) is closer than the thick-walled portion (upper portion of adhesive layer 124) to the bottom surface (bottom surface of core coil 122) (paras. [0046] and [0055]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the adhesive layer portions as taught by Okabe to the coil component of Komaya to provide the required bonding characteristics.
With respect to claim 3, Komaya in view of Okabe teaches the coil component according to claim 2, wherein a thickness of the adhesive layer increases with increasing distance from the bottom surface (Okabe, para. [0055]).
With respect to claim 8, Komaya teaches the coil component according to claim 1, wherein the metal terminal further includes a bent portion (bent portion at corner of flange 14a) that connects the seat portion and the rising portion to each other (para. [0058]).
With respect to claims 10, and 18, Komaya teaches the coil component according to claims 1, and 3, respectively. Komaya does not expressly teach the rising portion is inclined with respect to the rising surface.
Okabe teaches a coil component [FIGs. 1-4], wherein the rising portion 125 is inclined with respect to the rising surface (outer surface of core coil 122) (para. [0047]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the inclined rising portion as taught by Okabe to the coil component of Komaya to provide the required adhesive material between the rising surface and the rising portion to get the required bonding or mechanical stability.
With respect to claim 11, Komaya in view of Okabe teaches the coil component according to claim 10, wherein an angle between the seat portion and the rising portion is an obtuse angle (Komaya, para. [0047]).
With respect to claim 13, Komaya teaches the coil component according to claim 1, wherein the flange portion includes an outer end surface (outer wall surface 14a1) that faces outward on a side opposite to a side of the winding core section, and the outer end surface is the rising surface (para. [0046]).
With respect to claim 14, Komaya teaches the coil component according to claim 1. Komaya does not expressly teach a thickness of the thick-walled portion is about 4 μm or greater, and a thickness of the thin-walled portion is less than about 4 μm.
Okabe teaches a coil component [FIGs. 1-4], wherein a thickness of the thick-walled portion is about 4 μm or greater, and a thickness of the thin-walled portion is less than about 4 μm (para. 0054]). The adhesive 124 at a point in the lower region of the core coil 122 would be less than about 4 μm and a point at the upper region of the core coil 122 would have about 4 μm or more. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the adhesive thicknesses as taught by Okabe to the coil component of Komaya to provide the required bonding characteristics.
With respect to claim 16, Komaya in view of Okabe teaches the coil component according to claim 3, wherein the metal terminal further includes a bent portion (bent portion at corner of flange 14a in Komaya, or bent portion between rising portion 125 and seat portion 127) that connects the seat portion and the rising portion to each other (Komaya, para. [0058], Okabe, para. [0047]).

10.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Komaya in view of Urano (U.S. PG. Pub. No. 2013/0027161 A1).
With respect to claim 21, Komaya teaches a coil component 1 (FIGs. 1A-2) comprising: 
a drum-shaped core 10 (e.g. FIG. 1A) that includes a winding core section 12 that extends in an axial direction (x direction), and a flange portion 14a that is provided on an end portion in the axial direction, the flange portion including 
a bottom surface 14a4 that is parallel to the axial direction and that faces a mounting board 80 (FIG. 2) when the flange portion is mounted, and 
a rising surface 14a1 (e.g. FIG. 1A) that rises from the bottom surface; 
a wire 31 and or 32 that is wound around the winding core section; 
a metal terminal 50 that is electrically connected to an end portion of the wire, that is mounted on the flange portion, and that is formed from a metal plate, the metal terminal including a seat portion 51 that covers the bottom surface and a rising portion 52 that covers the rising surface; and 
an adhesive layer 60 and 70 that contacts both the rising portion and the rising surface, the adhesive layer including a thick-walled portion 70 and a thin-walled portion 60 having different thicknesses (paras. [0042], [0044], [0046], [0050], and [0076]).Komaya does not expressly teach the metal terminal being T-shaped.
Best understood in view of 35 USC 112(b) rejection, Urano teaches a coil component (FIG. 6), wherein the metal terminal 74 being T-shaped (para. [0053]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the T-shaped metal terminal as taught by Urano to the coil component of Komaya to improve bonding strength (para. [0053]).

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837